SUMMARY ORDER
At a stated Term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, Foley Square, in the City of New York, on the 2nd day of March, two thousand and five.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition be, and it hereby is, DENIED.
Petitioner Astrid Arneth Roa Mendez, a citizen of Guatamala, petitions for review of the November 24, 2003 decision of the Board of Immigration Appeals (“BIA”) denying her claims for relief under the Nicaraguan Adjustment and Central American Relief Act of 1997 (“NACARA”), Pub. *179L. No. 105-100, 111 Stat. 2160 (1997), amended by Pub. L. No. 105-139, 111 Stat. 2644 (1997), and the International Convention on the Rights of the Child (“ICRC”). We assume the parties’ familiarity with the facts, proceedings below, and specification of issues.
We have jurisdiction to review Roa Mendez’s claim for relief under NACARA because it raises a question of statutory interpretation. See Joaquin-Porras v. Gonzales, 435 F.3d 172, 177—78 (2d Cir.2006). Nevertheless, we conclude this claim is without merit. Roa Mendez is ineligible for relief under NACARA because she was “apprehended after December 19, 1990, at time of entry,” regardless of whether she had already met the residency requirements at that time. 8 U.S.C. § 1101(c)(5)(C).
Roa Mendez’s ICRC claim must also fail because, even if the ICRC would provide a basis to loosen the eligibility requirements for Special Rule consideration, the denial is independently supported by the BIA’s discretionary determination that she would not otherwise qualify for Special Rule relief. There is no legal basis for a claim that the ICRC creates an independent basis for relief from removal.
For the foregoing reasons, the petition for review is DENIED. Accordingly, Roa Mendez’s motion for a stay of removal is DENIED as moot.